PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/386,863
Filing Date: 17 Apr 2019
Appellant(s): TALEB et al.



__________________
Brian S. Rosenbloom
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 22 April 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 22 October 2020 from which the appeal is taken is being maintained by the examiner.
The following grounds of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 11, 14 to 21, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
This examiner's answer is deemed to incorporate all of the grounds of rejection set forth in the Final Office Action mailed 22 October 2020 from which the appeal is taken in accordance with 37 CFR §41.39(a)(1).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 to 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Patent Publication 2003/0115052) in view of Rajendran et al. (U.S. Patent Publication 2008/0027717) and Lockwood et al. (U.S. Patent No. 6,775,650).
Claims 4 to 5 and 7 to 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Patent Publication 2003/0115052) in view of Rajendran et al. (U.S. Patent Publication 2008/0027717) and Lockwood et al. (U.S. Patent No. 6,775,650) as applied to claim 2 to 3 above, and further in view of You (U.S. Patent No. 8,744,862).
This examiner's answer is deemed to incorporate all of the grounds of rejection set forth in the Final Office Action mailed 22 October 2020 from which the appeal is taken in accordance with 37 CFR §41.39(a)(1).

(2) Response to Argument
The Rejection for New Matter under 35 U.S.C. §112, 1st ¶
The Legal Standard
Generally, Applicants have applied the wrong standard for evaluating new and amended claims under 35 U.S.C. §112, 1st ¶.  Applicants allege that the standard is merely if “one skilled in the art could reasonably conclude that the inventor had possession of the claimed invention”, but it is maintained that this is only a ‘broad brush’ 

MPEP 2163 I.B states:
B. New or Amended Claims
The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. . . . Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).
While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
(emphasis added)
MPEP 2163 II.A. 3(b) states:
(b) New Claims, Amended Claims, or Claims Asserting Entitlement to the Benefit of an Earlier Priority Date or Filing Date under 35 U.S.C. 119, 120, 365, or 386
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 ("[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").
To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989) . . . . In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999) ("To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" (citations omitted)); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties.") (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987)). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d at 1479, 45 USPQ2d at 1503; Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833.
If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description, or in the case of a priority or benefit claim under 35 U.S.C. 119, 120, 365, or 386, the priority or benefit claim must be denied.
(emphasis added)
MPEP 2163.05 states:
2163.05 Changes to the Scope of Claims [R-07.2015]
The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure. To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. See MPEP § 2163 for examination guidelines pertaining to the written description requirement.
(emphasis added)
expressly, implicitly, or inherently supported in the originally filed disclosure”.  An examiner has the initial burden of presenting evidence to explain why persons skilled in the art would not recognize in the original disclosure an invention defined by the claims, but once this is demonstrated, the burden shifts to applicant to show where the limitation is found in the specification.  
	The Claim Language at Issue
	The main issue in this appeal is new matter.  Here is the claim language at issue:
“determine a first long term power or energy value (L1) by computing a weighted average of a value (V) and the first short term power or energy value (S1), such that L1= β x V + α x S1, where β + α is equal to 1;
use i) the second short term power or energy value (S2), ii) the first long term power or energy value (L2), and iii) α and β to calculate a second long term power or energy value (L2) for the subsequent sub-frame of frame n of the audio signal, wherein L2 = β x L1 + α x S2”.
Here is the totality of support for these limitations in the Specification:
“[0056] Block-wise energy calculation
[0057] As an example, a transient detector may be based on the fluctuations in power in the audio signal. For instance the audio frame to be encoded can be divided in several blocks, as illustrated in Fig. 5. In each block, i, the short term power, PST(i), is calculated.
[0058] A long term power, PLT(i) can be calculated by a simple IIR filter,
PLT (i) = α PLT(i -1) + (1- α) PST(i), where α is a forgetting factor.”
Now, “PLT (i) = α PLT(i -1) + (1- α) PST(i)” is described in the Specification, but the claims set forth “L1= β x V + α x S1, where β + α is equal to 1” and “L2 = β x L1 + α x LT (i) to L1, PST(i) to S1, and introduced a variable β, where β + α = 1, so that β = α – 1.  If this were all that was being done by Applicants, then perhaps this might be okay if there were only one equation.  However, there are problems of new matter if these equations are examined more closely.
New Matter Issue for Variable “V”
The amendments introduce new matter for the variable “V”.  It is maintained that this is the clearest instance of new matter in the rejection.  There is no definition of what the variable ‘V” is in the claim language.  Applicants argue in their Appeal Brief that this variable “V” is some sort of initialization factor.  The Appeal Brief, Page 11, states:
Accordingly, any person having ordinary skill in the art would reasonably conclude that the inventor was in possession of calculating: Plt (1) = αV + (1 -α) Pst(1), where V = Plt(0). However, because block 0 does not exist, any person of ordinary skill in the art would know that Plt(0) also does not exist and therefore the value of Plt(0) can be any value that the system designer chooses. For example, Plt(0) could be set to 0 or any other arbitrary value set by the system designer. Accordingly, any person having ordinary skill in the art would reasonably conclude that the inventor were in possession of calculating: Plt (1) = V + (1- α)PST(1).  (emphasis added)

Applicants make the identical statement in their after-final response filed on 22 December 2020.
Accordingly, any person having ordinary skill in the art would reasonably conclude that the inventor was in possession of calculating: Plt (1) = αV + (1- α)PST(1), where V = Plt(0). However, because block 0 does not exist, any person of ordinary skill in the art would know that PLT(0) also does not exist and therefore the value of Plt(0) can be any value that the system designer chooses. For example, Plt(0) could be set to 0 or any other arbitrary value set by the system designer. Accordingly, any person having ordinary skill in the art would reasonably conclude that the inventor were in possession of calculating: Plt (1) = V + (1- α)PST(1).  (emphasis added)


LT(0).  Maybe this would be obvious, or maybe it would not be obvious, but it is certainly not “implicit” or “inherent”.  Something that is “implicit” or “inherent” requires some necessity, not merely probability, and necessity is lacking here.  Applicants are using the wrong standard for evaluating new matter because they are relying on “what might be obvious to a system designer” instead of what is “implicit or inherent in the description of the specification”. 
New Matter Issue for “Weighted Average”
	Applicants contend that a limitation is not new matter for “a weighted average” citing definitions from “Math is Fun” and Wikipedia.  After the problematic initialization variable “V”, the next most egregious instance of new matter is this limitation of “a weighted average”.  However, it is contended that one skilled in this art would more accurately describe the equation PLT (i) = α PLT(i -1) + (1- α) PST(i) as “exponential smoothing” or “an exponential moving average”, but that “a weighted average” is not necessarily an accurate description.  This equation occurs commonly in the art of signal processing, and is familiar to those skilled in the art.  The equation differs from “a weighted average” because of a ‘forgetting factor’ α.  That is, prior values of PST(i) are exponentially ‘forgotten’ because of the forgetting factor α as they are accumulated into a new value of PLT (i).  This gets a little technical, but is explained at https://en.wikipedia.org/wiki/Exponential_smoothing and https://en.wikipedia.org/wiki/Moving_average#Exponential_moving_average.  If one thinks of the old values as being pushed down onto a stack, then every time a new 2, (1 – α)3, . . . , (1 – α)n.  Because α is between 0 and 1, (1 – α)n rapidly converges to a small number, e.g., if (1 – α) = ½, then the fourth oldest value is only remembered by a factor (1 – ½)4 1/16th.  The point is that an equation st = α xt +(1 – α) st -1 is different from a standard weighted average or even a moving average because it has a memory of old values.  A standard weighted average or even a moving average have terms with fixed weightings that don’t depend on time.  Even a standard moving average provides equal weights for samples within a fixed moving window.  Here, the weighting of terms is time-dependent because the old values of the accumulated sum are iteratively used to calculate the new accumulated sum.  Another way of looking at this is that the terms in an ordinary weighted average are symmetrical in the equation, but terms in an equation for exponential smoothing or an exponential moving average are not symmetrical because the old values are accumulated iteratively.  A new value xt or PST(i) has an ordinary weighting of α, but an accumulated value is time-dependent so that st - n or PLT(i - n) has a plurality of weightings (1 – α), (1 – α)2, (1 – α)3 depending upon how old the value of the sample is in the accumulated sum.  While one might naively suppose that this might be called a simple “weighted average”, this designation is not accurate, and the more accurate designation known to those skilled in the art is “exponential smoothing” or “an exponential moving average”.
	This may all sound pretty technical, but the point is that a limitation of “a weighted average” is new matter under a legal standard because it is not necessarily “express, implicit, or inherent” in the Specification.  That is, Applicants’ Specification certainly LT (i) = α PLT(i -1) + (1- α) PST(i).  It is maintained that one having ordinary skill in the art would more accurately describe this equation as “exponential smoothing” or “an exponential moving average” according to more reputable reference works.  Applicants’ “Math is Fun” definition on Page 9 of the Appeal Brief does not actually look anything like the equation of PLT (i) = α PLT(i -1) + (1- α) PST(i).  However, Wikipedia’s articles on “exponential smoothing” or “an exponential moving average” provide their definitions for a generically similar equation of st = α xt +(1 – α) st -1.  
Let’s assume a scenario where one skilled in the art could describe something as A or as B, but nothing in the Specification expressly says it’s an A or a B.  Let’s even assume that one skilled in the art could reasonably describe something in the Specification as being an A or a B, but that reasonable people might disagree if it is A or if it is B.  It is contended that it would still generally be new matter to claim it as an A if an A is not expressly described in the Specification because it is then not necessarily implicit or inherent that it is an A, i.e., it could be a B and not an A.  Here, “inherency” requires necessity and not mere possibility or probability, and if the something in question could more accurately be described as a B, then it is not necessarily an A, but only possibly an A.  The new matter here is actually straightforward because the more reputable definitions provide a more technically correct description of the equation PLT(i) = α PLT(i -1) + (1- α) PST(i) as what is known to those skilled in the art as “exponential smoothing” or “an exponential moving average”, and it is not accurate to simply call it “a weighted average”. 

New Matter Issue for “L1= β x V + α x S1” and “L2 = β x L1 + α x S2”
	Applicants have rewritten the single equation PLT (i) = α PLT(i -1) + (1- α) PST(i) from their Specification, ¶[0058], as two equations “L1= β x V + α x S1” and “L2 = β x L1 + α x S2”, and this is maintained to present new matter.  A derivation of these two claimed equations from the single equation of the Specification is not necessarily self-evident.  Applicants’ rewriting of the equations in this way with renamed variables is somewhat inexplicable if it is not intended to somehow complicate or confuse an application of the prior art.  The equations “L1= β x V + α x S1” and “L2 = β x L1 + α x S2” are not reasonably “implicit” or “inherent” in a single described equation of PLT (i) = α PLT(i -1) + (1- α) PST(i).  Applicants’ explanation appears to presuppose that the long term power is accumulated block-wise for a frame so that a power value is re-initialized at the beginning of each frame of four blocks by an undefined variable “V”.  But is it not necessarily “implicit” or “inherent” that power must be accumulated in this manner only for blocks 0, 1, 2, and 3 of a frame.  The power could instead be accumulated from the beginning of the signal at some earlier mth frame prior to a current frame of four blocks, and the Specification does not describe in any detail how the power is accumulated or reinitialized, even if only four blocks happen to be illustrated in Figure 5. 
	Applicants’ arguments set forth three equations at Page 12 of the Appeal Brief:
PLT (1) =  α Plt(0) + (1 - α) PST(1), 
PLT (2) = α Plt(1) + (1 -  α) PST(2), and 
PLT (3) = α PLT(2) + (1 - α) PST(3). 
i, it is not necessarily straightforward to derive from these the two claimed equations of “L1= β x V + α x S1” and “L2 = β x L1 + α x S2”.  Applicants’ Summary of the Claimed Subject Matter in the Appeal Brief misrepresents that these two claimed equations are described at ¶[0058] of the Specification, but they are not, as only a single equation is described here of PLT (i) = α PLT(i -1) + (1- α) PST(i), and these corresponding equations look different.  These three equations above that are re-written by Applicants in the Appeal Brief are not the same as the claimed two equations of “L1= β x V + α x S1” and “L2 = β x L1 + α x S2”.  Even if one assumes that these three equations given above can reasonably be derived from the single equation of ¶[0058], by only setting i = 0, 1, 2, and 3 (e.g., not i = 0, . . . , 10 or i = 1, . . . , 256), these two equations of the claim language are even more remote from the original single equation.  The Specification, ¶[0028], does broadly state that four blocks of a frame are schematically illustrated in Figure 5, but one skilled in the art cannot necessarily draw any specific conclusions from this as to how power is initialized or accumulated among the blocks.  An added limitation of a variable β, where β + α = 1, could itself be understood to introduce new matter because the original description did not necessarily contemplate this substitution of variables, nor do these two claimed equations include the same form of time dependence using variables i and (i – 1) as set forth by the single original equation of the Specification.  Applicants have not met their burden to show that these claimed equations are necessarily “implicit” or “inherent” in the single disclosed equation when a prima facie case of new matter is demonstrated.  

The Art Rejection over Chen et al. and Lockwood et al. under 35 U.S.C. §103(a)
Applicants’ argument in the Appeal Brief as directed to the art rejection over Chen et al. and Lockwood et al. is not persuasive and is pro forma.  Applicants’ argument simply reduces to a statement that the equation for producing a long term power in Chen et al. “is very different” from the equation for producing a long term power in Lockwood et al.  Accordingly, Applicants’ argument only amounts to arguing the references individually without proper consideration of what is suggested as a whole to one having ordinary skill in the art.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Both Chen et al. and Lockwood et al. are directed to calculating long term power from a short term power.  Both references include equations that are well known in the art for calculating long term power.  Chen et al.’s long term power is calculated in a conventional way by summing up powers of individual samples over a relatively long period of 256 samples, and a short term power is calculated by similarly summing up powers of individual samples over a relatively short period of 32 samples.  Chen et al. uses a ratio of a short term power to a long term power to determine if a transient occurs in a frame.  Applicants maintain that Chen et al. is only calculating ‘local’ power values and ‘non-local’ power values, and not a ‘long-term power’, but this is not really true.  Chen et al. does disclose a ‘local’ power, S(n), but does not disclose a term ‘non-local’, and it is reasonable to designate a ‘local’ power as a short-term power for S(n), Q(n) as a long-term power because it is directed to a power calculated over a greater number of samples, i.e., 256 versus 32, or eight times the sample length.  Lockwood et al., similarly teaches calculating a long term power from a short term power at Column 4, Lines 20 to 33.  Here, a short-term energy ΔEn,i is calculated, and a long-term energy Ēn,i is calculated according to Ēn,i = B1 Ēn - 1, i + (1 – B1) En, i, for 0 < B1 < 1.  This equation has a similar form to Applicants’ single equation in independent claim 2 of ELT(1) = β x V + α x E(1), with β + α = 1, where Ēn,i is ELT(1), En, i is E(1), and B1 = α.
Moreover, one skilled in the art could understand why it would be advantageous to modify Chen et al. with an exponential smoothing equation of Lockwood et al.  This modification is in accordance with rationales set forth in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) as: (C) Use of known technique to improve similar devices (methods, or products) in the same way; or (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  That is, it is a known technique to use a forgetting factor in an exponential smoothing equation to provide more weight to recent samples as compared to old samples.  Lockwood et al. teaches a motivation that this helps reduce noise in the signal, which would be helpful to improve detection of a transient from short term power and long term power in the presence of noise in a similar known device of Chen et al.  Chen et al. and Lockwood et al. both use well-known techniques for calculating a long-term energy from a short-term energy, and it would be predictable to apply a known technique of Lockwood et al. to improve a known Chen et al. to prevent a declaration of false transients due to noise.

For the above reasons, it is believed that the rejections should be sustained.1
Respectfully submitted,

/MARTIN LERNER/Primary Examiner
Art Unit 2657
                                                                                                                                                                                                        
Conferees:
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657 


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

The examiner requests the opportunity to present arguments at any oral hearing.




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicants’ Appeal Brief, Page 7, requests that the objection to the claims be reversed.  However, claim objections are not appealable issues, as claim objections are only petitionable.  See MPEP §1201.